Case: 21-50949     Document: 00516056022           Page: 1    Date Filed: 10/14/2021




           United States Court of Appeals
                for the Fifth Circuit

                                   No. 21-50949


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   State of Texas,

                                                           Defendant—Appellant,

   Erick Graham; Jeff Tuley; Mistie Sharp,

                                                Intervenor Defendants—Appellants.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:21-CV-796


   Before Stewart, Haynes, and Ho, Circuit Judges.
   Per Curiam:
          The emergency motions to stay the preliminary injunction pending
   appeal are granted for the reasons stated in Whole Woman’s Health v. Jackson,
   13 F.4th 434 (5th Cir. 2021), and Whole Woman’s Health v. Jackson, 141 S.
   Ct. 2494 (2021). Judge Stewart dissents. The appeal is expedited. The Clerk
   will schedule this case for oral argument before the same panel that will hear
   the appeal in Whole Woman’s Health v. Jackson, No. 21-50792.